TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                             NO. 03-16-00093-CR



                                        James Lee Knight, Appellant

                                                       v.

                                         The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
      NO. B-15-0207-SA, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                                   MEMORANDUM OPINION


                      A jury found appellant James Lee Knight guilty of possession of a controlled

substance, methamphetamine, with intent to deliver, in an amount of four grams or more but

less than 200 grams. See Tex. Health & Safety Code § 481.112(a), (d). The trial court assessed

punishment at 10 years’ imprisonment, probated for 10 years. In two issues, Knight contends that

the evidence is insufficient to support his conviction. We will affirm the trial court’s judgment

of conviction.


                                              BACKGROUND1

                      Officers with the Tom Green County Sheriff’s Office, through a cooperating

individual, arranged to purchase an ounce of methamphetamine. The cooperating individual told


            1
                The facts recited in this opinion are taken from the testimony and other evidence presented
at trial.
officers that he could obtain the drugs through Virginia Lara. Lara, in turn, arranged to purchase

the methamphetamine in a parking lot in San Angelo from Cort Harris (or Harrison).

               Officers waiting at the parking lot observed a truck arrive “at a very high rate of

speed” and park. Lara got in the truck, and several minutes passed. Officers then approached the

vehicle and arrested its occupants. Harris was in the driver’s seat, Knight was in the front passenger

seat, and Lara was in the rear passenger seat. The officers found a cigarette pack containing about

28 grams (or one ounce) of methamphetamine in the driver’s seat and a glass pipe in the center

console. When arrested, Knight was wearing gloves with hard composite knuckles on both hands

and metal knuckles underneath the glove of his right hand. Knight also had $1,345 in cash in his

pocket. Knight was later charged with possession of a controlled substance with intent to deliver.

He was tried, found guilty, and sentenced, and this appeal followed.


                                    STANDARD OF REVIEW

               In reviewing the sufficiency of the evidence to support a conviction, we determine

whether a rational trier of fact could have found that the essential elements of the crime were proven

beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality

op.). In making this determination, we consider all evidence that the trier of fact was permitted to

consider, regardless of whether it was rightly or wrongly admitted. Clayton v. State, 235 S.W.3d 772,

778 (Tex. Crim. App. 2007); Allen v. State, 249 S.W.3d 680, 688–89 (Tex. App.—Austin 2008, no

pet.). We view this evidence in the light most favorable to the verdict. Clayton, 235 S.W.3d at 778.

The jury, as the trier of fact, is the sole judge of the credibility of the witnesses and the weight to

be given to their testimony. Id. The jury may choose to believe all, some, or none of the witnesses

                                                  2
at trial. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991); Walker v. State,

No. 03-14-00473-CR, 2016 WL 2942398, at *5 (Tex. App.—Austin May 10, 2016, pet. ref’d) (mem.

op., not designated for publication). Therefore, we presume that the jury resolved any conflicting

inferences and issues of credibility in favor of the verdict. Nowlin v. State, 473 S.W.3d 312, 317

(Tex. Crim. App. 2015); Walker, 2016 WL 2942398, at *5.


                                           DISCUSSION

                In two issues, Knight contends that the evidence is insufficient to support his

conviction because the evidence does not support the conclusion that he knew the quantity of

the methamphetamine or that he was criminally responsible for Harris’s actions through the law

of parties.

                Under the law of parties, “[a] person is criminally responsible as a party to an offense

if the offense is committed by his own conduct, by the conduct of another for which he is criminally

responsible, or by both,” and “[e]ach party to an offense may be charged with the commission of the

offense.” Tex. Penal Code § 7.01(a), (b). “A person is criminally responsible for an offense committed

by the conduct of another if . . . acting with the intent to promote or assist the commission of the

offense, he solicits, encourages, directs, aids, or attempts to aid the other person to commit the

offense . . . .” Id. § 7.02(a)(2). Intent to assist or promote may be inferred from the acts, words, and

conduct of the defendant and from the circumstances in which the offense occurred. Roberts v.

State, 319 S.W.3d 37, 49 (Tex. App.—San Antonio 2010, pet. ref’d); see Robinson v. State,

No. 03-14-00407-CR, 2015 WL 4515128, at *2 (Tex. App.—Austin July 22, 2015, pet. ref’d)

(mem. op., not designated for publication) (same).

                                                   3
                To be deemed criminally responsible as a party, there must be evidence of “an

understanding and common design to commit the offense.” Gross v. State, 380 S.W.3d 181, 186

(Tex. Crim. App. 2012). When reviewing the sufficiency of that evidence, appellate courts may

consider “‘events occurring before, during and after the commission of the offense and may rely on

actions of the defendant which show an understanding and common design to do the prohibited

act.’” Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004) (quoting Cordova v. State,

698 S.W.2d 107, 111 (Tex. Crim. App. 1985)). “Each fact need not point directly and independently

to the guilt of the appellant, as long as the cumulative effect of all the incriminating facts are

sufficient to support the conviction.” Id. In addition, “[m]otive is a significant circumstance indicating

guilt,” and intent may “be inferred from circumstantial evidence.” Id. at 50.

                According to evidence that the State presented at trial, Harris arrived at the parking

lot at a high rate of speed and carrying about an ounce of methamphetamine, the amount that

the cooperating individual had arranged to buy. Knight sat beside him, and there was a glass

meth pipe in the console between them. Knight wore metal knuckles. He also carried over $1,300

in cash, and this cash was arranged in “drug folds,” organized in increments corresponding to

separate methamphetamine transactions. An officer testified that a person selling this much

methamphetamine—worth over $1,000—would “need security to make sure that nobody would try

to steal from them” and that drug dealers “also use enforcers and use muscle or security to extort

[more] money out of the buyer.” The officer further opined that Knight was acting as an enforcer

for Harris during this transaction.

                Viewing this evidence in the light most favorable to the jury’s verdict, we conclude

that a reasonable jury could have concluded that Knight acted as “security” or an “enforcer” for the

                                                    4
drug transaction between Harris and Lara. Knight was armed with metal knuckles, was carrying cash

separated into increments suggesting that the money had come from previous drug sales, and

remained in the vehicle after Lara entered to purchase the methamphetamine from Harris as

previously arranged. By providing “security” for Harris, Knight committed acts encouraging and

aiding the illegal transaction. See Tex. Penal Code § 7.02(a)(2).

               Moreover, we conclude, and Knight does not dispute, that the evidence is sufficient

to support a finding that Harris committed each element of possession of a controlled substance with

intent to deliver in an amount of four grams or more but less than 200 grams, the offense with which

Knight was charged. See Tex. Health & Safety Code § 481.112(d). That is, Harris knowingly

possessed about 28 grams of a controlled substance, methamphetamine, with the intent to deliver it

to Lara. Because Knight encouraged and aided the transaction, he is criminally responsible for

Harris’s conduct. See Tex. Penal Code §§ 7.01(a), (b), 7.02(a)(2). Therefore, we conclude that the

evidence is sufficient to support Knight’s conviction. See Webster v. State, No. 09-07-594 CR,

2008 WL 2757048, at *3 (Tex. App.—Beaumont July 16, 2008, no pet.) (mem. op., not designated

for publication) (holding evidence sufficient to support conviction for delivery of controlled

substance when State presented evidence that appellant acted as “enforcer” during drug transaction).

Accordingly, we overrule Knight’s appellate issues.2


                                         CONCLUSION

               We affirm the judgment of conviction.


       2
         Because we conclude that the evidence is sufficient to support Knight’s conviction under
the law of parties, we need not address his remaining arguments.

                                                 5
                                           __________________________________________

                                           Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: November 16, 2016

Do Not Publish




                                                6